Citation Nr: 0336402	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from July 1955 to July 1959 
and from February 1961 to February 1977.  He died in August 
2000.  During his lifetime, service connection was in effect 
for chronic lumbosacral strain with arthritis rated as 40 
percent disabling; seborrheic dermatitis rated as 10 percent 
disabling; and postoperative appendectomy rated as zero 
percent disabling.  The appellant is the widow of the 
veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in January 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
the cause of the veteran's death.  

In the January 2002 rating decision, the RO denied 
entitlement to service connection for bronchitis for accrued 
benefits purposes, and the issues of whether new and material 
evidence had been submitted to reopen the claims for service 
connection for left knee and right knee disabilities for 
accrued benefits purposes.  The appellant expressed 
disagreement with this determination.  The Board notes that a 
statement of the case was not issued with respect to these 
issues.  This matter is addressed below.  


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

In the present case, additional records need to be obtained 
before a decision can be made on the merits of the claim for 
service connection for the cause of the veteran's death.  The 
veteran's death certificate indicates that the veteran died 
on August 6, 2000.  The veteran was an inpatient at St. 
Mary's Hospital when he died.  An autopsy was performed.  
Review of the record reveals that the hospital records from 
St. Mary's Hospital dated in August 2000 and the autopsy 
report have not been obtained.  It appears that the RO did 
not make an attempt to obtain such records.  The Board finds 
that such records are relevant to the cause of death claim 
since the records may contain additional information 
surrounding the circumstances of the veteran's death.  Thus, 
the RO should make an attempt to obtain and associate with 
the claims folder the hospital records and autopsy report 
from St. Mary's Hospital dated in August 2000.    

The Board also notes that the January 2002 rating decision 
and the November 2002 statement of the case refer to a 
September 2001 VA examination report.  However, this 
examination report is not associated with the claims folder.  
The Board finds that the RO should make an attempt to obtain 
and associate with the claims folder the September 2001 VA 
examination report, or to explain this entry on the rating 
decision and statement of the case.  

As noted by the Board in the Introduction, in January 2002, 
the RO denied entitlement to service connection for 
bronchitis for accrued benefits purposes, and the issues of 
whether new and material evidence had been submitted to 
reopen the claims for service connection for left knee and 
right knee disabilities for accrued benefits purposes.  The 
appellant was notified of this determination in February 
2002.  In a June 2002 statement, the appellant's 
representative indicated that it was submitting the 
appellant's notice of disagreement as to the denial of DIC 
benefits dated February 9, 2002.  In a May 2002 statement, 
the appellant indicated that she wanted to protest the 
decision made on the veteran's two claims.  In the January 
2003 Form 9, the appellant indicated that she was seeking 
benefits on an accrued basis until the time of her 
remarriage.  It appears that the appellant is expressing 
disagreement with the accrued benefits claims as well as the 
claim for service connection for the veteran's cause of 
death.  

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

1.  After securing appropriate consent 
from the appellant, the RO should make an 
attempt to obtain and associate with the 
claims folder the veteran's inpatient 
hospital records and autopsy report from 
St. Mary's hospital dated in August 2000.   

2.  The RO should make an attempt to 
obtain and associate with the claims 
folder the September 2001 VA examination 
report, or to explain this entry on the 
cited rating decision and statement of 
the case.    

3.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for bronchitis for 
accrued benefits purposes, and the issues 
of whether new and material evidence had 
been submitted to reopen the claims for 
service connection for left knee and 
right knee disabilities for accrued 
benefits purposes.  The appellant and her 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect her appeal.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the appellant and her representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



